AO 2458 (Rev. 02/] 8) ludgment in a Ci'iminal Case
Sheet l

UNITED STATES DisTRiCT COURT

Southem District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA § JU])GMENT IN A CRIMINAL CASE
v- )
ANDREW BOWMAN § Case Number: 3217-CR-152
) USM Number:
)
) Tamara Sack, Esq.
) Defendant's Attomey

THE DEFENDANT:

EZ] pleaded guilty to count(s) Count 1 of the |nformation

[l pleaded nolo contendere to count(s)

which was accepted by the court.

|:l Was found guilty on count(s)

after a plea of not guilty

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC 7 & 13 and POSSESS!ON OF DRUG PARAPHERNAL|A 7)'14!2017 1
ORC 2925.14(0)(‘|)

The defendant is sentenced as provided in pages 2 through 3 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

[] The defendant has been found riot guilty on count(s)

I:I Count(s) [l is |:i are dismissed on the motion of the United States.

 

_ _ It is ordered t_l'iat the defendant_must notify the United States attorney for this district within 30 da s of _any change ofnarne, residence,
or mailing address until all fines, restitution,_costs, and special assessments imposed by this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

1/16!20‘|9

 

Date of lmposition ofJudgment

Deft's S.S. #: XXX-XX-7384 S/Sharon |__ Ovington

 

 

Signature of Judge
Deft's D.O.B.: XX/XX/l993
D€ft'S Addr€SS= SHARON L. oleGTON, united states Magisrraie Judge
5794 Traymore Drive Name and Tiue ofiudge
Huber I-leights, Ohio 45424
1198/2019

 

Date

AO 245B (Rcv. 02/18) Judgment in a Ci*iminal Case
Sheet 5 _ Criminal Monetary Penalties

Judgment _ Page 2 of 3
DEFENDANTZ ANDREW BOWIV|AN

CASE NUMBER: 3:17-CR-152
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 5.00 $ $ 75.00 $
l:l The determination of restitution is deferred until , An Amended Judgmem fn a Criminal Case (A024SC) will be entered

after such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately-lino ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss**r Restituti'on Ordered Prioritv or Percentage
TOTALS $ 0.00 $ 0,00

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l'_`l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|I the interest requirement is waived for the I:l fine |:l restitutionl

|:| the interest requirement forthe l:l fine l:| restitution is modified as follows:

* Justice for Victinis of Traftickin Act of2015, Pub. L. No. l 14-22. _
** Findings for the total amount o losses are required under Chapters 109A, l 10, I lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/]8) Judgment in a Criminal Case

Sheet 6 _ Schedu[e of Payments

Judgment_Page _3_g of

DEFENDANT: ANDREW BOVVMAN
CASE NUMBER: 3:‘| 7-CR-152

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m
B |:l
C |:]
D |:l
E [:l
F |:l

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment1 payment of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma

Lump sum payment of $ 80-00 due immediately, balance due

[] not later than ,or
{:| in accordance with [:] C, |:] D, [:| E,or [:| Fbelow; or

Payment to begin immediately (may be combined with l:] C, l:l D, or [l F below); or

Paym€nt irl equal (e.g., weekl'y. monthl'y, quarterly) installments Of $ OVEI‘ a period Of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., week!y, monthly quarterly installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l .loint and Several

Defendant and Co-Defendant Names and Case Numbers (inclndr'ng defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

[l The defendant shall pay the cost of prosecution

l:l The defendant shall pay the following court cost(s):

|:l 'I`he defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

e through the Federal Bureau of Prisons' Inmate

